NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

EDWARD H. JACKSON,
Clc.',imant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, "
Respondent-Appellee.

2012-7056

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2663, Chief Judge Bruce
E. Kasold.

ON MOTION

Before NEWMAN, Circu,it Judge.
0 R D E R

The Secretary of Veterans Affairs moves to waive the
requirements of Fed. Cir. R. 27(f) and to dismiss Edward
H. Jackson’s appeal for lack of jurisdiction Jackson has
not filed a resp0nse.

JACKSON V. DVA 2

We deem it the better course to deny the Secretary’s
motion without prejudice and request that the Secretary
file a brief Based upon the papers submitted, we note
that the appeal might present a legal question with
regard to whether the Veterans Court and Board properly
determined Jackson was not competent to relate his
current back disability to his period of serVice. The

Secretary may of course raise any jurisdictional issues in
his brief.

Accordingly,
IT Is ORDERED THAT:

(1) The motion is denied.

(2) The Secretary’s brief is due within 40 days from
the date of filing of this order.

FoR THE CoURT

 1 8  /s/ Jan Horbaly
Date J an Horbaly
C]erk
cc: Edward H. Jackson
Jeffrey D. Klingman, Esq.
' LE.D
319 "#,s“szl§.:l".':.e‘er°“
JUL l 82012
JAN HUHBAI.Y
CLEHK